*60ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
At a former day of the term the judgment was reversed, that action being predicated on bill of exception number five which complained that the jury had communicated with some unauthorized pereson in violation of Art. 671 C. C. P., which, in so far as here applicable reads as follows: “No person shall be permitted to be with a jury while they are deliberating upon a case, nor be permitted to converse with a juror after he has been impaneled, except in the presence and by the permission of the court, * * * No person shall be permitted to converse with the juror about the case on trial.”
. In a motion for rehearing the State advances the proposition that • where an appellant claims that the provisions of the quoted statute are violated he assumes the burden of establishing the truth of the claim, and when he has done so, and not until then, a presumption of injury arises with the burden then resting on the State to rebut such presumption. We entertain no doubt of the soundness of the proposition. In our original opinion occurs the following language: “It has been held, in substance, by this court in the Toussaint case, 244 S. W. 514, the Davis Case, 60 S. W. (2d) 783, the Avirett case, 84 S. W. (2d) 482, and the Punchard case, 61 S. W. (2d) 495, that where it is shown that some unauthorized person has communicated with the jury during the trial of the case, that it is incumbent on the State to show that no injury occurred to the defendant.”
See, also, Lowe v. State, 88 Tex. Cr. R. 316, 226 S. W. 674; Goode v. State, 123 Tex. Cr. R. 293, 58 S. W. (2d) 1015; Newton v. State, 114 Tex. Cr. R. 537, 26 S. W. (2d) 233; Gandy v. State, 140 S. W. (2d) 182.
In its motion for rehearing the State further asserts that appellant never discharged the burden resting upon him to show that the jurors, or some of them, violated the terms of Art. 671 C. C. P. hence no presumption of injury arose, and it was not incumbent on the State to offer proof of any kind. If the State is correct in the latter proposition we were in error in predicating a reversal upon a violation of the article in question.
It is shown by bill of exception Number 5 that appellant alleged in his motion for new trial that the jury communicated with one Hill, an “outside” person, and not a member of the jury, and that said communication was “during the supper hour.” Such averments in the motion were only pleadings and *61proved nothing. 31 Tex. Jur. Sec. 94, p. 297; Rollins v. State, 122 Tex. Cr. R. 119, 53 S. W. (2d) 786; Johnson v. State, 111 Tex. Cr. R. 395, 13 S. W. (2d) 114. When appellant undertook to support the averments in his motion it is shown by said bill of exception Number 5 that he proved only the following: “Mrs. Young testified that she saw a man by the name of Hill talk to some of the members of the jury before the jury rendered their final verdict in this case. Mrs. Lela Hicks corroborated all of the above testimony.”
So all we know from the evidence adduced in support of the motion is that someone by the name of Hill talked to some members of the jury before the verdict was returned. So far as we are advised by the evidence Hill may himself have been a member of the jury, or he may have been the officer in charge of the jury, or his conversation may have been by permission of the court and in his presence. The officer in charge of the jury is not an “unauthorized” person with whom conversation by the jurors is prohibited. See Gandy v. State, 140 S. W. (2d) 182. The statute expressly sanctions conversation by permission of and in the presence of the court, and conversations among jurors themselves is to be expected.
In ordering a reversal we inadvertently took cognizance of the unsupported averments in the motion for new trial, thereby improperly supplementing the very meager and insufficient proof offered in support of the motion.
For the reasons given we conclude that we were in error in ordering a reversal of the judgment. The State’s motion for rehearing is granted, the judgment of reversal is set aside and the judgment of conviction is now affirmed.